 

Exhibit 10.1

 



Text Marked By [* * *] Has Been Omitted Pursuant To A Request For Confidential
Treatment And Was Filed Separately With The Securities And Exchange Commission.

 

 

Arete-Sigma, LLC

 

Operating Agreement

 

The persons and entities shown on the signature pages to this Operating
Agreement agree:

 

1. Definitions: The following terms used in this Operating Agreement shall have
the following meanings:

 

1.1 “Act” shall mean the New Mexico Limited Liability Company Act at 53-19-1 to
53-19-74, N.M.S.A., 1978 Comp., as amended.

 

1.2 "Affiliate" shall mean, with respect to any person (i.e., any individual,
corporation, partnership, joint venture, limited liability company, trust,
association or other entity), any other person who, directly or indirectly
(including through one or more intermediaries), controls, is controlled by, or
is under common control with, such person. For purposes of this definition,
"control," when used with respect to any specified person, shall mean the power,
direct or indirect, to direct or cause the direction of the management and
policies of such person, whether through ownership of voting securities or
partnership or other ownership interests, by contract or otherwise; and the
terms "controlling" and "controlled" shall have correlative meanings.

 

1.3 “Bankruptcy” shall mean, with respect to any Member, (a) the filing of a
voluntary petition in bankruptcy, (b) the adjudication as a bankrupt or
insolvent, (c) the filing of any petition or answer seeking any composition,
readjustment, liquidation, dissolution, or similar relief under the present or
any future Federal bankruptcy act or other statute or law relative to
bankruptcy, insolvency, or other relief for debtors, (d) seeking, consenting to,
or acquiescing in the appointment of any trustee, receiver, conservator, or
liquidator of the Member or of all or a substantial part of the Member’s
properties or Interest, or (e) making of an assignment for the benefit of
creditors or taking of any similar action for the protection or benefit of
creditors.

 

1.4 “Capital Contributions” shall mean any contribution to the capital of the
Company in cash or property by a Member whenever made and shall include the
Members’ initial capital contributions and any additional contributions.

 

1.5 “Change in Control” of a Member shall mean (i) any merger, consolidation,
recapitalization, sale of equity securities or any similar transaction, whether
a single transaction or a series of transactions, as a result of which any
person or any group of persons (within the meaning of § 13(d)(3) of the
Securities Exchange Act of 1934, as amended) (other than any persons who are
executive officers, directors or managers of such Member as of the date hereof)
(a) owns directly or indirectly the power to vote a majority of the ownership
interests of such Member or (b) directly or indirectly has the right to receive
either more than 50% of the profit of such Member or more than 50% of the assets
of such Member upon liquidation of such Member, or (ii) the sale of all or
substantially all of the assets of such Member.

 



 Arete-Sigma, LLC Operating Agreement; page 1

 

 

1.6 “Code” shall mean the Internal Revenue Code of 1986 and regulations
promulgated thereunder or corresponding provisions of subsequent superseding
federal revenue laws or regulations.

 

1.7 “Company” shall refer to Arete-Sigma, LLC, a New Mexico limited liability
company.

 

1.8 “Dissolution” shall mean the liquidation of a corporate or limited liability
company Member or the filing by a corporate or limited liability company Member
of a certificate of dissolution, a “Statement of Intent to Dissolve”, or the
equivalent, with the appropriate governmental body, or the revocation of its
charter (and the lapse of ninety days after notice to the corporation of a
revocation of its charter, without a reinstatement of its charter during that
ninety days), whichever happens first.

 

1.9 “Distributable Cash” shall mean the excess of all cash receipts of the
Company (including capital contributions) over all cash disbursements of the
Company, less any reserves established by the Members upon the unanimous consent
of the Members and less any reserves required by law.

 

1.10 “Initial Member” or “Initial Members” shall mean the persons shown on the
signature pages to this Operating Agreement.

 

1.11 “Interest” shall mean generally a Member’s combined undivided limited
liability company interest and membership interest in the Company composed of
the Member’s Capital Account, rights granted by the Act, and rights under this
Operating Agreement.

 

1.12 “Manager” shall mean the person appointed as Manager by the Members
pursuant to the provisions of this Operating Agreement.

 

1.13 “Member” shall mean each of the Initial Members, any additional Member
which becomes a Member pursuant to the provisions of this Operating Agreement,
and substituted Members which are, as of a given time, a member of the Company,
depending on the context in which the term is used.

 

1.14 “Net Profits” or “Net Losses” shall mean, for each fiscal year of the
Company, the profit or loss of the Company as determined under the applicable
Code capital accounting provisions relating to the computation of items of
income, gain, deduction and loss for purposes of adjusting the capital accounts
of the Members including, without limitation, the provisions of Code Section 704
and regulations promulgated thereunder.

 

1.15 “Operating Agreement” shall mean this Operating Agreement as originally
executed and as amended from time to time.

 

1.16 “Units” shall mean the capital units issued by the Company to its Members
in exchange for Capital Contributions or services rendered to the Company and
which represent the Member’s Interest in the Company, the holders of which shall
have the right to vote on matters submitted to the Members for a vote.

 

2. Formation, Purpose, Name, Term and Principal Office. Pursuant to the Act and
effective as of June, 29, 2015, the Members hereby form a limited liability
company named “Arete-Sigma, LLC” to pursue business opportunities related to
additive manufacturing utilizing Sigma Labs, Inc.'s Electro Optical Systems GmbH
M290 DMLS® (Direct Metal Laser Sintering) metal printer or like machines, and to
engage in any other business determined by the Members. Articles of Organization
relating to the formation of Company were filed on June 29, 2015. The Articles
of Organization are hereby ratified, approved and adopted by the Members.

 



 Arete-Sigma, LLC Operating Agreement; page 2

 

 

2.1 Term. The Company will continue under the terms of this Operating Agreement
until it is dissolved in accordance with Section 11 below or in accordance with
the Act. This Operating Agreement shall continue to apply to any Statement of
Work in effect beyond the expiration of this Operating Agreement.

 

2.2 Name. The Company will continue under the name “Arete-Sigma, LLC”, but may
do business under other names determined by the Members.

 

2.3 Principal Office. The principal office of the Company is 3900 Paseo del Sol,
Santa Fe, NM 87507; or such other place as the Members may from time to time
determine. The agent for service of process on the Company will be Mark Cola
whose address is 3900 Paseo del Sol, Santa Fe, NM 87507.

 

2.4 Other Ventures. Any Member or Affiliate of any Member may engage in or
possess an interest in other business ventures of any kind that do not compete
with the business of the Company. Neither the Company nor the Members will have
any rights by virtue of this Operating Agreement in such other business
ventures. The Members do not anticipate competing directly with the Company, but
nothing in this Operating Agreement shall prohibit any Member from engaging in
any business, even if competitive with the Company, provided the intent to
engage in business that is directly competitive with actual business of the
Company at the time is disclosed to the other Member.

 

3. Contributions to the Company, Capital Accounts, and Capital Units. The
initial capital contribution of each Initial Member is shown on the signature
pages attached to this Operating Agreement.

 

3.1 Capital Units. Each Member’s Interest in the capital of the Company shall be
represented by Units of membership interest. An unlimited number of Units are
hereby authorized. The Initial Members shall receive the number and type of
Units set forth on the signature pages attached to this Operating Agreement.

 

3.2 Capital Account. A separate Capital Account will be maintained for each
Member as required by the Code, including without limitation, the provisions of
Section 704(b)(2) of the Code (and such other accounts as may be necessary or
desirable to comply with the requirements of applicable laws and regulations)
which will be increased by (a) the Member’s Capital Contributions and (b) the
amount of Net Profits allocated to it pursuant to Section 4 and which will be
decreased by (c) the amount of Net Losses allocated to it pursuant to Section 4
and (d) all amounts distributed to it as a capital account distribution pursuant
to this Operating Agreement, and as otherwise required by the Code. No Member
may withdraw any part of the Member’s Capital Account until after dissolution
and liquidation of the Company, but the Members may make Capital Account
distributions. A Member may not demand and receive property other than cash in
return for the Member’s Capital Contributions upon liquidation; any such return
will be made solely from Company assets. No interest will be paid or charged on
any Capital Account balance.

 

3.3 Membership Certificates. Membership Certificates representing Interests in
the Company will be in the form determined by the Members, if the Members decide
to issue Membership Certificates. Membership Certificates shall be consecutively
numbered or otherwise identified. The name and address of the person to whom the
Membership Certificate is issued, and the date of original issue or the date of
transfer or assignment and from whom such interests are transferred or assigned,
will be entered in the Certificate Register of the Company. In the event of a
lost, destroyed or mutilated Membership Certificate, a replacement certificate
may be issued upon such terms and indemnity to the Company as the Members may
prescribe. The persons or entities in whose name Interests stand in the
Certificate Register will be the Members and will be deemed by the Company to be
the owners of the Interests for all purposes whether or not the Company has
other knowledge. Interests will be issued, transferred or assigned only on the
Certificate Register of the Company.

 



 Arete-Sigma, LLC Operating Agreement; page 3

 

 

4. Net Profit and Net Loss Allocations. The Net Profits and Net Losses of the
Company will be allocated among the Members in proportion to the Units of the
respective Members on the record date of such allocations. A Member’s share of
Net Profits and Net Losses for the Company’s fiscal year will be credited or
charged to the Capital Account of the Member at the end of the Company’s fiscal
year, unless this Operating Agreement requires a different time. Any credit
available for income tax purposes shall be allocated among the Members in like
manner. No Member has any priority over any other Member as to compensation by
way of income. For income tax purposes, the tax basis of some of the property
contributed by each Member may be different than the value at which the property
was accepted by the Company at the time of its contribution. Nevertheless, the
general allocation rules provided in Section 704 of the Code shall apply.
Certain assets contributed to the Company may carry various tax attributes,
which, when realized for tax purposes, should be allocated to the Member which
contributed such assets. Accordingly, depreciation or gain or loss with respect
to assets contributed by the Member shall be allocated to the contributing
Member.

 

5. Distributions. Upon unanimous consent of the Members, the Members will
determine the Distributable Cash available for distribution to Members and will
make non-liquidating distributions of the available cash of the Company to the
Members in proportion to the Member’s Units at the time of the distribution.
Distributions of capital to each Member will be charged to the Capital Account
of the Member when disbursed to the Member. Any debit balance in a Member’s
Capital Account in excess of the Member’s total Capital Contributions will be
treated as a non-recourse loan from the Company to the Member payable from
future liquidating or non-liquidating distributions to the Member or from future
capital contributions by the Member. No Member shall be required to restore to
the Company any funds properly distributed to such Member pursuant to any of the
provisions of this Operating Agreement, except as may be required by the Act.
All liquidating distributions made in connection with the sale or exchange of
all or substantially all of the Company’s assets or otherwise made in connection
with the liquidation of the Company shall be made to the Members in accordance
with their relative capital account balances at the time of distribution until
full repayment of such capital accounts has occurred, and then any remaining
distributions shall be in proportion to the Members’ Units at the time of
distribution.

 

6. Rights and Obligations of Members:

 

6.1 Limitation of Liability. Each Member’s liability shall be limited as set
forth in the Act and other applicable law. A Member will not personally be
liable for the debts, liabilities, obligations, or losses of the Company beyond
the Member’s respective Capital Contributions solely by reason of being a
Member.

 



 Arete-Sigma, LLC Operating Agreement; page 4

 

 

6.2 Right of Inspection. The Company will maintain and preserve, during the term
of the Company, and for five (5) years thereafter, all accounts, books, and
other relevant Company documents, including but not limited to all records and
information required by the Act. Upon reasonable advance request, each Member
will have the right, during ordinary business hours, to inspect and copy Company
profit and loss statements and balance sheets at the Member’s expense. Initial
Members shall each have Internet access to monitor and inspect the Company’s
financial status as manifested in its accounting software.

 

6.3 Additional Members. Notwithstanding anything to the contrary herein, the
Company may only issue or distribute additional Interests or Units, or admit
additional Members, upon the unanimous consent of the Members. The Members
anticipate that, prior to the Company accepting any new Members or issuing any
additional Interests or Units, this Operating Agreement will be amended such
that the consent of each of the two original Members will be necessary and
sufficient for Company actions, for example by amending provisions requiring
unanimous consent to require only a supermajority vote (such that consent of
both original Members will be sufficient to carry the vote), and by amending
provisions requiring a majority vote to require a super majority vote (such that
consent of both original Members will be necessary to carry the vote).

 

6.4 Interested Parties. No transaction of the Company will be affected because a
Member of the Company is interested in the transaction; provided that such
Member disclosed its interest in the transaction to the other Member prior to
entering into such transaction.

 

6.5 Indemnification. The Company hereby agrees to hold each Member harmless and
indemnify each Member from and against, and to reimburse the Member for, any and
all judgments, penalties, fines, liabilities, amounts paid in settlement, costs,
and expenses, including attorneys' fees, incurred directly or indirectly as a
result of or in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, to
which the Member is, was, or at any time becomes a party, or is threatened to be
made a party, or a result of or in connection with any appeal therein, by reason
of the fact that the Member is or was at any time a member, director, officer,
employee or agent of the Company; provided, however, that (i) indemnification
shall be paid pursuant to this Section if and only if the Member acted in good
faith and in a manner reasonably believed by the Member to be in or not opposed
to the best interests of the Company, and, with respect to any criminal action
or proceeding, had no reasonable cause to believe the Member’s conduct was
unlawful; and (ii) no indemnification shall be payable pursuant to this Section
if a court having jurisdiction in the matter shall determine that such
indemnification is not lawful.

 

7. Meetings of Members.

 

7.1 Meetings. Meetings of Members, for any purpose, may be called by any Member.
Regular Monthly Operations Review Meetings of the Members shall be called by the
Manager.

 

7.2 Place of Meetings. The person or persons calling the meeting may designate
any place, either within or outside the State of New Mexico, as the place of
meeting for any meeting of the Members. If no designation is made, the place of
meeting will be the principal executive office of the Company in the State of
New Mexico.

 



 Arete-Sigma, LLC Operating Agreement; page 5

 

 

7.3 Notice of Meetings. Written notice stating the place, day and hour of the
meeting and the purpose or purposes for which the meeting is called shall be
delivered not less than five nor more than fifty days before the date of the
meeting, by mail, electronic transmission or personally, by or at the direction
of the person or persons calling the meeting, to each Member entitled to vote at
such meeting. If mailed or faxed, the notice will be deemed to be delivered as
provided in Section 16.1 of this Operating Agreement.

 

7.4 Record Date. For the purpose of determining members entitled to notice of or
to vote at any meeting of Members, or Members entitled to receive payment of any
distribution, or Members receiving tax allocations, or in order to make a
determination of Members for any other purpose, the date on which notice of the
meeting is mailed or the date on which the allocation is made or the date on
which the resolution declaring such distribution is adopted, as the case may be,
will be the record date for such determination of Members.

 

7.5 Quorum and Manner of Acting. Members holding at least a majority of all
Units in the Company’s capital, represented in person or by proxy, will
constitute a quorum at any meeting of Members. If a quorum is present, the
majority vote of Members present and entitled to vote on the subject matter will
be the act of the Members, unless the vote of a greater or lesser proportion or
number is otherwise required by the Act, by the Company’s Articles of
Organization, or by this Operating Agreement.

 

7.6 Proxies. At all meetings of Members, a Member may vote in person or by proxy
executed in writing by the Member or by a duly authorized attorney-in-fact. Such
proxy will be filed with the Company before or at the time of the meeting. No
proxy will be valid after eleven months from the date of its execution, unless
otherwise provided in the proxy.

 

7.7 Actions by Members Without a Meeting. Action required or permitted to be
taken at a meeting of Members may be taken without a meeting if the action is
evidenced by one or more written consents describing the action taken, signed by
each Member entitled to vote and representing sufficient votes to take the
action if all Members were present and voting, and delivered to the Company for
inclusion in the minutes or for filing with the Company’s records.

 

7.8 Waiver of Notice. When any notice is required to be given to any Member, a
waiver thereof in writing signed by the person entitled to such notice, whether
before, at, or after the time stated therein, will be equivalent to the giving
of such notice.

 

7.9 Telephonic Meeting. Members of the Company may participate in any meeting of
the Members by means of conference telephone or similar communication if all
persons participating in such meeting can hear one another for the entire
discussion of the matters to be voted upon. Participation in a meeting pursuant
to this sub-Section will constitute presence at such meeting.

 



 Arete-Sigma, LLC Operating Agreement; page 6

 

 

8. Transferability of Interests, Right of First Refusal, and Substituted
Members. A Member may voluntarily or involuntarily assign or transfer the
Member’s Interest in the Company, subject to the following additional terms and
conditions.

 

8.1 Voluntary Transfer by a Member With Consent of the Other Member. A Member
may voluntarily transfer or assign its Interest to a corporation, partnership,
or limited liability company controlled by the Member and the transferee
corporation, partnership, or limited liability company will become a Substituted
Member with the consent of the other Member. No Interest may be pledged or
encumbered by a Member.

 

8.2 Involuntary Events and Transfer or Assignment of Interests. Upon the
Bankruptcy, Change in Control, death or Dissolution of a Member, or if an
Interest is transferred, assigned, or encumbered in violation of this Operating
Agreement, the Company will be dissolved, terminated and liquidated unless the
Company or the remaining Member purchases the Interest of the affected,
transferring, assigning, or encumbering Member (hereinafter called the
“Withdrawing Member”). Upon such election to purchase, the Company will purchase
from the Withdrawing Member, and from any trustee, receiver, or other legal
representative of the Withdrawing Member, the entire Interest of the Withdrawing
Member. If the Company declines to purchase the Interest, the remaining Member
may purchase the Interest under the same terms and conditions as if the Company
had elected to purchase. Each Member irrevocably consents to the sale of the
Member’s Interest if the Company or the other Member elects to purchase under
this Section.

 

8.2.2 The purchase price for the Interest of a Withdrawing Member shall be its
“Value” determined as follows. The “Value” of the Interest is equal to the
balance in the Withdrawing Member’s Capital Account on the last day of the month
immediately preceding the event triggering the purchase of the Interest (the
“Withdrawal Date”) determined by the Company’s accountants then servicing the
Company’s books.

 

8.2.3 In determining the Value of the Interest on a Withdrawal Date, the Capital
Account of the Withdrawing Member will be posted as though the Company’s fiscal
year had ended on the Withdrawal Date. In establishing the balances in the
Withdrawing Member’s Capital Account, no allowance will be made for goodwill or
other intangibles except as reflected on the Company’s books prior to the
Withdrawal Date. When the Value has been established, the Company will promptly
notify the Withdrawing Member of the Value within five business days.

 

8.2.4 The transactions for purchase of the Interest of a Withdrawing Member will
be closed within 90 days after the Withdrawal Date. At closing, the buyer will
pay the purchase price in cash or, at the buyer’s option, by executing and
delivering a negotiable promissory note for the amount of the purchase price,
accelerable on default, prepayable without penalty, payable in ten equal
semi-annual installments and bearing interest at an annual rate equal to the
Prime Rate as announced in the Wall Street Journal on the date of Closing, plus
1%. The first semi-annual installment will be due six months after the
withdrawal date. The Withdrawing Member will assign to the buyer the Interest
purchased. The Withdrawing Member will have a security interest in the
transferred Interest to secure payment of the purchase price.

 



 Arete-Sigma, LLC Operating Agreement; page 7

 

 

8.3 Substituted Members. If a voluntary transfer or assignment (under Section
8.1) is made or upon any other permitted transfer or assignment of an Interest,
including by operation of law, the transferee or assignee (the “assignee”) may
become a Substituted Member upon the consent of the other Member. Upon becoming
a Substituted Member, such assignee shall have all of the rights and powers of,
shall be subject to all of the restrictions applicable to, shall assume the
rights and powers of, and shall attain the status of, such assignee’s
predecessor Member. If the other Member fails to consent to the substitution of
the assignee as a substituted Member within 120 days after the effective date of
the transfer or assignment, the assignee who has received an Interest but who is
not admitted as a substituted Member shall have no right to participate in the
management of the business and affairs of the Company and shall not be entitled
to vote but shall only be entitled to receive the distributions and return of
capital to which the assigning Member would be entitled with respect to the
Interest transferred or assigned as if the Interest had not been transferred or
assigned and the assigning Member shall cease to be a Member.

 

8.4 Additional Documentation. No assignment or transfer of all or any part of
the Member’s Interest shall be binding on the Company, however, unless the
assignee agrees in writing to be a party to and bound by the terms of this
Operating Agreement and until a duplicate original of such assignment or
instrument of transfer, duly executed and acknowledged by the assignor or
transferor, and such other documentation required by the company have been
delivered to the remaining Members and, if required by the remaining Members,
upon receipt of an opinion, satisfactory in form and substance to the remaining
Members to the effect that such transactions will not violate the Securities Act
of 1933 or any other applicable securities laws.

 

9. Rights and Duties of Managers. The initial Manager of the Company shall be
William F. Herman until such time as he resigns or is removed by the Members.

 

9.1 Management; Power and Authority. Subject to the definitions and procedures
in Exhibit A, the terms of all Statements of Work, this Operating Agreement and
the Act (collectively, the "Limitations"), the Manager will have exclusive
control over the business, and the duty, power and authority to do whatever is
necessary in conducting the Company’s business. No Member (other than the
Manager if the Manager is also a Member) will take part in the management or
control of the Company’s business, except as permitted by this Operating
Agreement. Subject to the Limitations, the Manager may, in the ordinary course
of operation of the Company’s business, without the consent of any Member, and
not in limitation of any other provision hereof, manage the property of the
Company; engage (subject to the Members' approval of the amount of compensation
to be paid) and terminate consultants; undertake such actions permitted to be
taken by the Manager under Statements of Work; and deliver all instruments
needed to effectuate any of the foregoing. Neither a Manager’s appointment as
Manager under this Operating Agreement nor a Manager’s rights and obligations
may be assigned by a Manager without the consent of all Members.

 

9.2 Compensation; Other Agents. The Manager may employ others to assist in the
management of the Company’s business including affiliates of the Manager, as an
expense of the Company, on such terms and for such compensation as the Members
may approve. The Manager will devote such time to the Company as is reasonably
necessary and may receive compensation for the Company for Manager’s services in
amounts determined by the Members. The Manager will be reimbursed by the Company
upon proper documentation for all reasonable and proper disbursements made by
the Manager to carry on the Company’s business upon the approval of the Members.

 



 Arete-Sigma, LLC Operating Agreement; page 8

 

 

9.3 Limitation on Liability. The Manager shall not be liable, responsible, or
accountable in damages or otherwise to any of the Members for any act or
omission performed or omitted by the Manager in good faith pursuant to the
authority granted to the Manager by this Operating Agreement, provided, however,
that the foregoing shall not relieve the Manager of liability for fraud, bad
faith, and gross negligence.

 

9.4 Indemnification. The Company shall indemnify and save harmless agents of the
Company (including the Manager when acting as agent of the Company) from any
loss or damage incurred by reason of any act or omission performed or omitted by
such agent in good faith pursuant to proper authority on behalf of the Company
or in furtherance of the interests of the Company; provided, however, that the
foregoing shall not relieve any such agent of liability for its fraud, bad
faith, or gross negligence.

 

9.5 Resignation. A Manager of the Company may resign at any time by giving
written notice to the Members of the Company. The resignation of any Manager
shall take effect upon receipt of notice thereof or at such later time as shall
be specified in such notice; and the acceptance of such resignation shall not be
necessary to make it effective.

 

9.6 Removal. At a meeting called expressly for that purpose, a Manager may be
removed at any time (a) for Cause by the Members, or (b) upon the Bankruptcy,
Change in Control, death, or Dissolution of the Manager. “Cause” means fraud,
deceit, willful misconduct, or a wrongful taking by the Manager as proved by a
nonappealable court order, judgment, decree or decision.

 

9.7 Vacancies. Any vacancy occurring for any reason as Manager shall be filled
upon a vote of the Members.

 

10. Representations of the Members. Each Member hereby represents and warrants
that:

 

10.1 It is a sophisticated investor and experienced in business affairs;

 

10.2 It is acquiring its Interest in the Company for its own account for
investment and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities Act
of 1933, as amended or other applicable securities laws or rules in a
transaction totally within the State of New Mexico;

 

10.3 It understands that, in addition to the restrictions contained in this
Operating Agreement, its Interest may only be disposed of pursuant to an
effective registration statement filed under the Securities Act of 1933 and
applicable state securities acts or pursuant to an exemption from the
registration requirements of the Securities Act of 1933 and applicable state
securities acts; that the Company has neither filed such registration statement
nor agreed to do so nor contemplates doing so in the future; that in the absence
of such a registration statement or such an exemption, it may be required to
hold its Interest indefinitely and may be unable to liquidate it in case of
emergency;

 

10.4 It is able financially to comply with its obligations hereunder;

 



 Arete-Sigma, LLC Operating Agreement; page 9

 

 

10.5 It understands that the Internal Revenue Service may disallow some or all
of the deductions to be claimed by the Company or by it, that the Company has no
financial and operating history, that the Interests are speculative investments
which involve a high degree of risk of loss, and that no governmental agency has
made any finding or determination as to the fairness for investment, or any
recommendation or endorsement of the Interests;

 

10.6 It is aware that a Member and its Affiliates, including affiliated persons
or organizations, now and in the future may be engaged in businesses which are
competitive with that of the Company (except as may be provided in any future
agreements), and it agrees and consents to such activities, even though there
are conflicts of interest inherent therein;

 

10.7 It has adequate means of providing for its current needs and possible
personal contingencies, and has no need for liquidity of this investment;

 

10.8 All documents, records and books pertaining to this investment have been
made available to its attorney and/or its accountant and itself, and the Member
is not relying on any representation or advice of the Company, the Company’s
counsel or advisors, or any other Member except those expressly made herein; and

 

10.9 Any intellectual property it licenses to the Company (or to the other
Member) pursuant to this Operating Agreement shall be free and clear of third
party claims and will not, in any way, infringe upon or violate any trademark,
copyright, patent rights, common law rights, or any other rights of any kind of
any third party.

 

11. Termination and Dissolution. The Company will be dissolved at any time upon
(a) the written request of either of the Initial Members of the Company, Arete
Innovative Solutions LLC or Sigma Labs Inc., (b) upon the Bankruptcy or
Dissolution of a Member if the remaining Member does not give its written
consent to continue the business of the Company within 90 days after the
occurrence of such an event pursuant to Section 8.2 of this Operating Agreement,
(c) the entry of a decree of judicial dissolution pursuant to Section 53-19-40
of the Act, or (d) the expiration of any period of duration stated in the
Company’s Articles of Organization. Upon any dissolution of the Company, the
business of the Company will be wound up in orderly fashion within a reasonable
time, the Capital Accounts will be posted to reflect the results of winding up
and liquidation, and the Company’s assets will be distributed in accordance with
the provisions of the Act. Sigma Labs, Inc. shall act as liquidator to wind up
the Company (the "Liquidator"), unless the Company is being dissolved pursuant
to Section 11(b) based on the Bankruptcy or Dissolution of Sigma Labs, Inc., in
which case the Liquidator shall be Arete (Innovative Solutions, LLC). The
Liquidator shall have full power and authority to sell, assign, and encumber any
or all of the Company's assets and to wind up and liquidate the affairs of the
Company in an orderly and business-like manner. The Liquidator shall cause the
articles of dissolution to be filed with the New Mexico Secretary of State in
accordance with the provisions of the Act and shall take such other actions as
may be necessary to terminate the Company. Each Member shall look solely to the
assets of the Company for all distributions with respect to the Company, such
Member's Capital Account, and such Member's share of Net Profit, Net Loss and
other items of income, gain, loss and deduction, and shall have no recourse
therefor (upon dissolution or otherwise) against the Liquidator or any other
Member.

 



 Arete-Sigma, LLC Operating Agreement; page 10

 

 

12. License Grant. Each Member (in the case of Sigma Labs, Inc., Sigma Labs,
Inc. or its wholly-owned subsidiary, B6 Sigma, Inc., as applicable) hereby
grants to the other Member a limited, royalty-free, nonexclusive,
non-transferable license (that shall automatically terminate upon the
termination of this Operating Agreement or dissolution of the Company), under
any rights owned by such Member, to use such Member’s intellectual property
solely as instructed in writing by such Member and only to the extent necessary
for the other Member to perform its obligations under this Operating Agreement
or any Statement of Work, subject further to the terms and conditions of this
Operating Agreement, and as more fully set forth in Exhibit B hereto. In no way
expanding the foregoing license, said license does not permit either Member to
(and each Member hereby promises not to without the explicit prior written and
signed consent of the other Member) make use of any intellectual property rights
of the other Member either (a) for the benefit of any party other than the
Company (and the Members as such benefit arises from any Statement of Work or
from their ownership of the Company), or (b) other than as instructed in writing
by such Member.

 

The Company and each Member acknowledge and agree that all materials, content,
deliverables or intellectual or other property of any kind, whether registered
or unregistered, whether copyrightable or not, whether patentable or not, that
is licensed pursuant to this Operating Agreement (the “Intellectual Property”)
and any materials, content, deliverables or intellectual or other property of
any kind that is related to or based upon licensed Intellectual Property that is
created, developed, produced, made, conceived or reduced to practice or caused
to be created, developed, produced, made, conceived or reduced to practice,
including any and all derivative works, improvements or amendments of kind of
the Intellectual Property, by or from the Company or by or from either Member,
either alone or with others, in connection with the business of the Company
and/or with the Operating Agreement, is, and shall be at all times, the
exclusive and sole property of the Member who has licensed the Intellectual
Property pursuant to this Operating Agreement, and all proprietary rights and
goodwill thereof shall inure solely to the benefit of the licensing Member. The
licensee shall not contest or challenge the validity, ownership or title thereof
or registration of any kind by the licensing Member of any rights related
thereto.

 

13. Statement of Work for Services.

 

13.1. The Members and the Company contemplate that the Company will seek and
secure projects whereunder the Company will provide goods and services to other
parties, and that the Members will provide such goods and services on behalf of
the Company pursuant to a Statement of Work between each Member and the Company.

 

13.2. Each Member shall submit a bid to the other Member to provide work under
any particular contract between the Company and a customer of the Company. The
Members shall enter into a separate, detailed statement of work (“Statement of
Work”), which shall be referenced in or attached to a customer order. Each
Statement of Work shall set forth the scope of the work to be provided by the
Company, the compensation to be paid and other applicable terms and conditions,
including any criteria and procedures for acceptance of the work. Following
acceptance of the Statement of Work by the customer, the Company shall perform
the work for the particular customer in accordance with the provisions of the
Statement of Work. Each Member shall appoint persons (“Points of Contact”) in
each Statement of Work. The Point of Contact will have the authority to
determine the quality, acceptability and fitness of the work performed under a
Statement of Work. The Point of Contact shall not exercise any direct control or
supervision over the other Member’s employees performing the work under a
Statement of Work, but will be available for consultation. Each Member shall be
responsible for supervision and direction of the work by its employees.

 



 Arete-Sigma, LLC Operating Agreement; page 11

 

 

13.3. Each Member shall faithfully perform its obligations under each Statement
of Work pertaining to such Member. The Members and the Company shall cooperate
in good faith concerning any modifications to a Statement of Work, requested by
a Member, the Company, or a customer. If either Member provides a request for
dissolution under Section 11, then the Company’s operations shall from that time
be limited to those required to complete any outstanding, accepted Statements of
Work, and those required for orderly wind up and dissolution of the Company. A
request for dissolution shall not relieve either Member from obligations
existing under Statements of Work in effect prior to such request.

 

14. Confidentiality. During the term of this Operating Agreement the receiving
Member (“Recipient”) shall not, without the prior written consent of the
furnishing Member (“Furnishing Party”), use, exploit, reveal or disclose to any
person or entity the existence of this Operating Agreement, its terms, any
nonpublic technical or business information, whether in oral, written or other
tangible form that the Furnishing Party designates as being confidential or
which, under the circumstances surrounding disclosure, the Recipient knows or
has reason to know should be treated as confidential, including but not limited
to financial or customer data, intellectual property, the processing system,
programs, files, specifications, drawings, sketches, models, samples, tools or
other data, oral, written or otherwise or any information relating to the
Furnishing Party’s business, customers or confidential affairs of the Furnishing
Party (“Information”); provided that the Information may be disclosed to such of
Recipient’s or Recipient’s Affiliates' employees, contractors, or advisors, who
have a need to know for the purpose of fulfilling Recipient’s obligations under
this Operating Agreement. Recipient shall advise any such individuals that the
Information is confidential and that by receiving such information such
individuals are agreeing to be bound by the terms of this Section 14
(“Confidentiality”) and are agreeing not to use such information for any purpose
other than described herein. Without the Furnishing Party’s prior written
consent, Recipient shall not, and shall direct such individuals not to, disclose
the Information in whole or in part, except to the extent compelled by law. The
Recipient shall protect the information of the Furnishing Party with the same
degree of care as the Recipient employs for the protection of the Recipient's
own trade secrets and confidential information (but in no event shall such care
be less than that which is commercially reasonable). The provisions of this
Section shall not apply to information of the Furnishing Party: (i) which is or
becomes through no fault of the Recipient part of the public domain; (ii) which
was already known to the Recipient at the time of disclosure as evidenced by
written documents; (iii) which was independently developed by the Recipient
without reference to or use of information received from the Furnishing Party;
(iv) which is lawfully obtained by the Recipient from a third party outside of
this Operating Agreement, free of any obligation of confidence at or subsequent
to the time it was communicated to the Recipient by the Furnishing Party; (v)
upon the order of any court or administrative agency; (vi) upon the request or
demand of any regulatory agency or authority having jurisdiction over the
Recipient; (vii) to the extent compelled by legal process or required or
requested pursuant to subpoena, interrogatories or other discovery requests; or
(viii) to the extent necessary in connection with the exercise of any remedy
hereunder. The Recipient acknowledges that all information of the Furnishing
Party shall be and remain the property of the Furnishing Party. The Recipient
shall return to the Furnishing Party all documents received from the Furnishing
Party promptly after a request by the Furnishing Party. Neither the preceding
provisions of this Section 14 nor any other provision of this Operating
Agreement shall be construed as prohibiting Sigma Labs, Inc. from disclosing any
Information or other information that it is required to disclose under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, or the rules and regulations thereunder, in connection with a report or
other document that Sigma Labs, Inc. files with the Securities and Exchange
Commission.

 



 Arete-Sigma, LLC Operating Agreement; page 12

 

 

14.1 Security. Each Member shall provide adequate security provisions to ensure
that access to confidential information received from the other Member is
available only for the purpose of providing work to the other Member.

 

14.2 Remedies. It is further understood and agreed that money damages may not be
a sufficient remedy for any breach of Recipient’s obligations under this Section
14 (“Confidentiality”) by Recipient, or any employees, contractors or advisors
under Recipient’s supervision and that the Furnishing Party shall be entitled to
seek specific injunctive relief as a remedy for any such breach. Such remedy
shall not be deemed to be the exclusive remedy for the breach of obligations
under this Section 14 (“Confidentiality”) but shall be in addition to all other
available legal or equitable remedies.

 

15. Miscellaneous Provisions.

 

15.1 Notices. Any notice, demand, or communication required or permitted to be
given by any provision of this Operating Agreement shall be deemed to have been
given or served for all purposes if delivered personally to the party or to any
executive officer of the party to whom the same is directed or, if sent by
registered or certified mail, return receipt requested, postage and charges
prepaid, or by facsimile, addressed to the Member’s and/or Company’s address as
it appears in the Company’s records, as appropriate. Except as otherwise
provided herein, any such notice shall be deemed to have been given (a) when
delivered personally (with written confirmation of receipt), (b) if sent by
registered or certified mail, three business days after the date on which the
same was deposited in a regularly maintained receptacle for the deposit of
United States mail, addressed and sent in accordance with this sub-Section, and
(c) on the date sent by facsimile (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next business day if
sent after normal business hours of the recipient.

 

15.2 Application of New Mexico Law. This Operating Agreement, and the
application or interpretation of it, shall be governed exclusively by its terms
and by the laws of the State of New Mexico.

 

15.3 Arbitration. Any dispute, claim, controversy arising out of or in
connection with or relating to this Operating Agreement or any breach or alleged
breach hereof shall, upon the request of any party involved, be submitted to and
settled by three (3) arbitrators (the "Arbitration Panel") at the principal
place of business of the Company, pursuant to the Commercial Arbitration Rules
of the American Arbitration Association, but not subject to its jurisdiction.
The Arbitration Panel shall be selected as follows: one arbitrator shall be
selected by each of the parties, and the third arbitrator shall be selected by
the two arbitrators chosen by each of the parties; provided, however, that if
either of the parties fails to appoint an arbitrator within thirty (30) days of
receiving notice of the commencement of an arbitration hereunder, then the
arbitration shall be conducted by the sole arbitrator appointed by the other
party. The decision of the arbitrators shall be final and binding. Judgment may
be entered in any court of record in the appropriate jurisdiction upon the
decision of the arbitrators. The cost of the arbitration shall be shared equally
by the parties to the arbitration. Each of the parties shall pay their own
attorneys' fees incurred in connection with the arbitration.

 



 Arete-Sigma, LLC Operating Agreement; page 13

 

 

15.4 Waiver of Action for Partition. Each Member irrevocably waives during the
term of the Company any right that it may have to maintain any action for
partition with respect to the property of the Company.

 

5.5 Amendments. This Operating Agreement may be modified or amended only in
writing signed by all of the Members.

 

15.6 Execution of Additional Instruments. Each Member hereby agrees to execute
such other and further statements of interest and holdings, designations, powers
of attorney and other instruments necessary to comply with any laws, rules or
regulations.

 

15.7 Severability. If any provision of this Operating Agreement or of the
application thereof to any person or circumstance shall be invalid, illegal or
unenforceable to any extent, the remainder of this Operating Agreement and the
application thereof shall not be affected and shall be enforceable to the
fullest extent permitted by law.

 

15.8 Binding Effect. Each and all of the covenants, terms, provisions and
agreements herein contained shall be binding upon and inure to the benefit of
the parties hereto and, to the extent permitted by this Operating Agreement,
their respective heirs, legal representatives, successor and assigns.

 

15.9 Creditors. None of the provisions of this Operating Agreement shall be for
the benefit of or enforceable by any creditor of the Company.

 

15.10 Counterparts. This Operating Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

 

15.11 Entire Agreement. This Operating Agreement, together with the Articles of
Organization and all related Exhibits and Statements of Work, constitutes the
sole and entire agreement of the parties to this Operating Agreement with
respect to the subject matter contained herein and therein, and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.

 

<signature page follows>

 

 Arete-Sigma, LLC Operating Agreement; page 14

 

 

DATED: June 29, 2015

 

Signature:   /s/ William F. Herman Member Name:   Arete (Innovative Solutions,
LLC) Address for Notices:  

3050 Shawhan Road

Morrow, OH 45152

Facsímile: (513) 503-2712

Initial Capital Contribution:   $[***] Number of Units:   10,000 Type of Units:
  Units       Signature:  



/s/ Mark J. Cola

Member Name:   Sigma Labs, Inc. Address for Notices:  

3900 Paseo del Sol

Santa Fe, NM 87507

Facsímile: (505) 424-3174

Initial Capital Contribution:   $[***] Number of Units:   10,000 Type of Units:
  Units       Signature:   /s/ William F. Herman Company:   Arete-Sigma, LLC
Address for Notices:  

3900 Paseo del Sol

Santa Fe, NM 87507

Facsímile: (505) 424-3174

      Signature:   /s/ William F. Herman Manager Name:   William F. Herman
Address for Notices:  

3050 Shawhan Road

Morrow, OH 45152

Facsímile: (513) 503-2712

  

 Arete-Sigma, LLC Operating Agreement; page 15

 

 

Exhibit A

Scope and Formula of Operations of Arete-Sigma, LLC

 

·The nature and purpose of the Company will be as a virtual company to enable
and implement sales and manufacturing transactions and to distribute costs and
benefits fairly between its members.

·Subject to a unanimous vote of Members to the contrary, the Company will own no
property and any and all assets acquired by or brought to the Company by Arete
or Sigma will remain 100% owned by Arete or Sigma, as applicable.

·Similarly, subject to a unanimous vote of Members to the contrary, the Company
will have no employees or payroll.

·Prior to closing the parties will develop a budget to determine startup costs.
Startup costs will be financed with equal upfront cash contributions by the
members into the Company at closing. No capital beyond that in the startup
budget determined by the Members will be required of either Member without that
Member’s advance consent.

·Except for the startup costs financed at closing, costs and revenues will be
booked, sales transaction by sales transaction, based upon Arete and Sigma’s
being treated as vendors to the jobs with respective upfront allocations of cost
and revenue for work performed as determined in bids as modified by customer
change orders, in general accord with the following Table:

 

Arete- Sigma bid and manage by the numbers   % Revenue 100.00%     Cost of Goods
Sold   Materials [***]% Labor [***]% Mfrng Overhead [***]% Total COGS [***]%
Gross Profit [***]% Sales, General, Admin   Management &  Sales (Arete) [***]%
Office Admin (Sigma) [***]%   [***]%     Pretax Profit [***]%

 

The Profits will accrue to the Company.

 

·Sigma will host a Sage-based accounting system for Arete / Sigma. Arete shall
have real-time Internet access to review the LLC’s Sage account.

·The Initial Members shall confer monthly on the progress of A/S and the
decisions of the two members about perpetuating, altering, or terminating the
Company.

 

 Arete-Sigma, LLC Operating Agreement; page 16

 

 

Exhibit B

Intellectual Property

 

SIGMA LABS, INC. AND B6 SIGMA, INC.:

The following intellectual property pertaining to this Operating Agreement was
developed with private Sigma Labs or B6 Sigma funds:

·[***]

o[***]

o[***]

o[***]

o[***]

·[***]

o[***]

o[***]

·[***]

o[***]

·[***]

o[***]

§[***]

·[***]

o[***]

§[***]

§[***]

§[***]

·[***]

o[***]



 

ARETE:

None to disclose.

 



 Arete-Sigma, LLC Operating Agreement; page 17

 

